Citation Nr: 0210067	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  99-01 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound (GSW) of the left wrist, involving Muscle Group VII, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel





INTRODUCTION

The veteran had active service in the Army of the United 
States from July 1943 to June 1946.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
increased the evaluation of the veteran's service-connected 
residuals of a GSW to the left wrist to 30 percent, vice two 
previous ratings of 10 percent, for muscle injury and 
limitation of motion, which had been previously assigned.  
That rating was granted in response to a claim for increase 
filed in January 1998.  The veteran filed a timely notice of 
disagreement, and the RO subsequently provided him a 
statement of the case.  In January 1999 the veteran perfected 
his appeal, and the issue was subsequently certified to the 
Board.  

In June 2000, the Board remanded for further development the 
issue of entitlement to an increased rating for residuals of 
a GSW of the left wrist, involving Muscle Group VII, 
currently evaluated as 30 percent disabling.  The RO 
continued that assigned rating, and issued a supplemental 
statement of the case in March 2002.  


FINDING OF FACT

The veteran's service-connected disability of the left wrist, 
involving Muscle Group VII, is manifested by residuals of a 
through-and-through gunshot wound with non-adherent, 
asymptomatic entrance and exit scars; decreased strength; and 
lack of endurance compared to the right.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for service-connected residuals of a GSW of the left 
wrist, involving Muscle Group VII, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.56, 
4.73, Diagnostic Code 5307 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran suffered a 
perforating gunshot wound to the left hand, from enemy 
machine gun fire, in Belgium in January 1945.  The entry 
wound was noted to be on the dorsal surface, with the exit 
wound on the volar surface.  There was also a complete 
compound comminuted fracture of the left hamatum.  The wounds 
were closed and the hand was casted.  After convalescence, he 
was returned to limited duty in July 1945.  He was awarded 
the Purple Heart medal.  His service separation examination, 
in June 1946, noted stiffness and weakness of the left wrist, 
with two scars from the bullet wound and limitation of 
motion.

VA surgical-orthopedic examination in August 1946 noted 
findings regarding the left hand of a non-painful, non-
adherent, scar, 2 inches in diameter, on the proximal dorsal 
aspect of the third metatarsal [sic; probably meant 
metacarpal] bone.  At the level of the proximal end of the 
fifth metacarpal bone on the medial aspect of the hand was 
another scar, 11/4 inches long, non-painful and non-adherent.  
The first scar was said to be the point of entrance of the 
bullet, and the second the point of exit.  There was normal 
pronation and supination of inversion of the left wrist.  
Eversion was not limited, although the veteran complained of 
pain.  He had normal extension and flexion of all the fingers 
on the left hand, and could not approximate the first and 
fifth fingers.  Gripping power was not as good in the left 
wrist as on the right.  There was no no loss of sensation in 
the hand, wrist, or fingers.  Subsequent examination in April 
1947 noted essentially similar findings, with all movements 
of the left wrist made normally and without discomfort - no 
swelling.  Diagnosis was residuals - GSW - scars on left hand 
and left wrist; as to left wrist - no objective signs - very 
slight functional disturbance.

In the initial rating decision, dated in June 1946, the RO 
granted service connection for residuals of a GSW to the left 
wrist, assigning an evaluation of 10 percent.  That rating 
was confirmed in April 1947, after the second examination 
reported above.

The veteran took an appeal to the Board, which, in a decision 
issued in January 1948, determined that the veteran was 
entitled to both a 10 percent disability evaluation under 
Diagnostic Code 5309, for muscle injury, and a 10 percent 
rating under Diagnostic Code 5215, for limitation of motion, 
effective from his separation from service.

The RO received in April 1998 a copy of a VA Medical 
Certificate and History report dated in April 1977, which 
indicated complaints of a painful left hand.  

The veteran was afforded a VA examination in April 1998.  He 
complained of weakness in his service-connected left wrist 
and hand.  Clinical evaluation revealed range of motion to 70 
degrees on palmar flexion; 60 degrees on dorsiflexion; 
40 degrees on ulnar deviation; and 15 degrees on radial 
deviation.  The examiner noted that the veteran had decreased 
grip strength and decreased pinprick sensation of the ulnar 
distribution on the left as compared to the right.  Dexterity 
was somewhat "clumsy" but otherwise findings were normal.  
The veteran was diagnosed with residuals of GSW, Muscle Group 
IX, left wrist, with limitation of motion.  

A VA Medical Center clinical record dated in July 2001 
revealed continued complaints of left-hand weakness.  

The veteran was afforded another VA examination in October 
2001, at which time he reported pain, weakness, and 
limitation of motion of his wrist, particularly with motion, 
weight bearing, or pressure.  The veteran denied any flare-
ups.  After indicating review of the veteran's claims folder, 
the examiner noted that there was no evidence or complaint of 
swelling, heat, redness, or instability.  Clinical evaluation 
of the veteran's joints revealed lack of endurance in the 
left wrist.  There was no indication of recurring subluxation 
or dislocation or any "constitutional symptoms of 
arthritis."  The examiner noted that the veteran was a left-
handed man who had been forced to utilize his right hand due 
to his service-connected left wrist injury.  

It was specifically noted that the left wrist was slightly 
smaller in circumference than the right.  The veteran had 
slight tenderness to deep palpation.  He had range of motion 
to 30 degrees dorsiflexion on the left compared to 60 degrees 
on the right; 50 degrees palmar flexion on the left compared 
to 70 degrees on the right; 10 degrees radial deviation on 
the left compared to 20 degrees on the right; and 15 degrees 
ulnar deviation on the left compared to 30 degrees on the 
right.  The examiner indicated that the veteran had 50 
percent residual strength on the left against forward 
flexion, and 50 percent against forced extension.  He was 
diagnosed with history of injury to the left hand, with left 
wrist reduced motion and muscular weakness residuals.  

The veteran was also afforded a hand, thumb, and fingers 
examination in October 2001.  The examiner specifically noted 
review of the veteran's claims folder.  Physical examination 
revealed wasting of all subcutaneous tissue of the palm and 
the hypothenar and thenar eminence, estimated at about 30 
percent wasted compared to the right hand.  The examiner 
noted small, irregular, thin, faint, white scarring, believed 
to be the site of the entrance wound.  Faint, 1-cm., 
irregular, non-adherent, asymptomatic scarring, considered to 
the site of the exit wound, was also noted.  The scars were 
not symptomatic or disfiguring.  

Outstretched fingers revealed swollen, knobby, proximal and 
distal interphalangeal joints.  The left hand was identical 
to the right and the examiner noted that the veteran's 
arthritis was considered to be unassociated with his in-
service injury.  The veteran stated that such deformities had 
not occurred until later in life as he began to age.  The 
examiner noted that the veteran could "fully extend the 
fingers at the metacarpophalangeal joints.  However, on 
flexion he lacked three to four centimeters of approximating 
the tips of the four fingers to the mid transverse crease of 
the palm."  The veteran's grasp was weak, and was estimated 
to be approximately 50 percent of that of his right hand.  He 
was well coordinated.  

The veteran was diagnosed with gunshot wound residuals of the 
left hand with compound comminuted fracture, hamate bone, and 
fracture, left metacarpal, healed with residual deformity, 
weakness, grasp, flexion of all four fingers of the left 
hand, left thumb, and of intrinsic Muscle Group IX, 
principally of the left hand.  The examiner noted that the 
veteran had a through-and-through penetrating wound from a 
small, high-velocity missile with a long period of 
immobilization for the compound comminuted fracture of the 
left hamate bone.  The entry wounds were noted to be small, 
and the exit wounds insignificant.  The examiner further 
stated that the wound residuals best fit the description of a 
moderately severe muscle disability.

II.  Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (codified 
as amended at 38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC, and 
the supplemental SOC's provided by the RO in November 1998, 
April 1999, and March 2002, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claim.  The RO also sent the veteran a 
letter, with a copy to his representative, in August 2001, 
advising him of VA's enhanced duty to assist in developing 
evidence identified by the veteran.  Further, the Board's 
June 2000 remand decision described the criteria for an 
increased rating.  See, e.g.,  Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2001); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  


A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected residuals of a GSW of the 
left wrist, involving Muscle Group VII, are currently 
evaluated as 30 percent disabling pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code (DC) 5307.  

Under DC 5307 (Muscle Group VII), severe injuries to the 
flexors of the carpus and long flexors of fingers and thumb 
are assigned an evaluation of 30 percent.  A severe injury to 
the muscle, as defined by 38 C.F.R. § 4.56, is indicated by a 
through-and-through or deep penetrating wound with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular binding and scarring.  The recorded history 
would include extensive hospitalization for treatment of the 
wound, consistent complaints of loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  In addition, there 
would also be objective findings of ragged, depressed and 
adherent scars indicating wide damage to muscle groups in the 
missile track; upon palpation, loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
swell and harden abnormally in contraction and tests of 
strength, endurance, and coordination indicate severe 
impairment of function.  If present, further evidence of 
severe disability of muscles may include the following: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones; 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of any entire muscle following simple 
piercing by a projectile.  

DC 5307 provides a 20 percent rating for moderately severe 
muscle injury.  A moderately severe disability is defined as 
a through-and-through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The recorded history would 
include service department records or other evidence of 
prolonged hospitalization for treatment of the wound.  
Furthermore, there would be a consistent record of complaints 
of loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  Additionally, if present, there would be evidence 
of inability to keep up with work requirements.  Objective 
findings would include entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  

A moderate disability is rated at 10 percent under DC 5307.  
Pursuant to 38 C.F.R. § 4.56, moderate disability of the 
muscles includes through-and-through deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  There 
would be evidence of in-service treatment for the wound.  
There would be a record of consistent complaint of loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Additionally, there would be evidence of particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings would include entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  


Slight disability of the muscle, rated at 0 percent under DC 
5307, would consist of a simple wound of muscle without 
debridement or infection.  There would be a history including 
service department records of superficial wound with brief 
treatment and return to duty.  Healing with good functional 
results.  No complaints of loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Objective findings 
of minimal scarring with no evidence of fascial defect, 
atrophy or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.

In the present case, the competent medical evidence of record 
indicates a through-and-through penetrating wound from a 
small, high-velocity missile with a long period of 
immobilization.  The veteran has consistently complained of 
loss of power, and of weakness and pain.  The left-handed 
veteran was forced to learn how to work primarily with his 
right hand.  VA examiners noted the presence of non-adherent, 
non-tender entrance and exit scars.  In October 2001, a VA 
examiner noted that the left wrist was slightly smaller in 
circumference than the right.  VA examinations have 
continuously revealed decreased grip strength and lack of 
endurance on the left compared to the right wrist.  

Although the October 2001 VA examiner noted a history of a 
long period of immobilization for a compound comminuted 
fracture, there is no evidence of a shattering bone fracture 
or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular binding and scarring.  There is no indication 
of ragged, depressed and adherent scarring.  As discussed 
above, the veteran's scars have been described as non-
adherent and asymptomatic.  There is no evidence that the 
veteran's muscles swell or harden abnormally in contraction.  
The veteran does have decreased strength and a lack of 
endurance in his service-connected left wrist.  However, 
there is no indication of incoordination.  In fact, the 
October 2001 VA examiner specifically noted that the veteran 
was well coordinated.  Furthermore, the Board notes that, 
while examiners noted that the veteran's service-connected 
left wrist was smaller in circumference than the right, there 
is no X-ray evidence of minute multiple scattered foreign 
bodies.  

Therefore, the Board finds that the veteran's service-
connected residuals of a GSW to the left hand would not be 
appropriately evaluated as 40 percent disabling, the next 
higher rating, under Diagnostic Code 5307.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  The 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 
38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Diagnostic Code 5307 is not based upon limitation of motion.  
Therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with 
respect to pain, do not apply.  

The Board has considered whether the veteran's service-
connected left wrist disability would warrant a higher or 
additional evaluation pursuant to another diagnostic code.  

The Board notes that VA examiners in 1998 and 2001 diagnosed 
residuals of GSW to Muscle Group IX.  Impairment of Muscle 
Group IX is evaluated pursuant to Diagnostic Code 5309.  
Under Diagnostic Code 5309, disability of the forearm and 
intrinsic muscles of the hand are rated based upon limitation 
of motion.  Review of the claims folder discloses that the 
veteran was previously rated at 10 percent under DC 5209, for 
limitation of motion, from June 1946 through January 1998.  
That rating was terminated by the RO when it assigned the 
higher, 30 percent rating under DC 5307.  The Board believes 
that action was appropriate, and was warranted by the 
proscription against pyramiding contained in 38 C.F.R. 
§ 4.14, supra.

Arthritis is evaluated under 38 C.F.R. § 4.71a, DC 5003.  
Pursuant to that code, arthritis, when established by X-ray 
evidence, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  

Limitation of motion of the wrist is evaluated pursuant to 
Diagnostic Code 5215.  Under DC 5215, limitation of motion on 
dorsiflexion to less than 15 degrees is evaluated as 10 
percent disabling.  Palmar flexion limited in line with the 
forearm is also assigned an evaluation of 10 percent.  In the 
present case, the veteran has demonstrated limitation of 
motion on dorsiflexion to no less than 30 degrees, and to no 
less than 50 degrees on palmar flexion.  Therefore, 
evaluation pursuant to Diagnostic Code 5215 is not warranted 
at this time.  As was the case with DC 5309, the veteran was 
previously rated at 10 percent under DC 5215, for limitation 
of motion, from June 1946 through January 1998.  That rating 
was also terminated by the RO when it assigned the 30 percent 
rating under DC 5307.  As above, the Board finds that the RO 
took appropriate action in that regard, to avoid pyramiding 
under 38 C.F.R. § 4.14.

The ratings for 38 C.F.R. § 4.71a, DC 5216 through 5223 apply 
to limited motion of the fingers to within 5.1 centimeters of 
the median transverse and transverse folds of the palm.  

The Board notes that, in October 2001, the VA examiner 
indicated that the veteran could fully extend his fingers at 
the metacarpophalangeal joints.  However, it was noted that 
he was limited on flexion to within three to four centimeters 
of the mid transverse crease of the palm.  Therefore, the 
limited motion of the veteran's fingers is noncompensable 
under DC 5216 through DC 5223.  

Notice of amendments to the rating provisions relating to 
limitation of motion of the fingers has been published 
recently, with the effective date of the changes being 
established as of August 26, 2002.  See 67 Fed. Reg. 48,784 
(July 26, 2002).  Although the instant decision is being 
issued before the effective date of the regulatory amendment, 
the Board notes that the changes would not result in a 
different substantive result in this regard.



Therefore, and for the reasons discussed above, the Board 
finds that the veteran's service-connected residuals of a GSW 
to the left wrist would not be adequately evaluated under 
Diagnostic Codes 5003, 5215, 5216 through 5223, or 5309.  

Ankylosis of the wrist is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2001).  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988) at 91); see also Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  The veteran does not 
contend, nor does the medical record demonstrate, that 
ankylosis of the wrist is present.  There is no medical 
evidence that the veteran's wrist is ankylosed.  
Specifically, the veteran does not allege nor is there any 
evidence that his wrist is immobile or consolidated.  
Evaluation of the veteran's disability under DC 5214 is 
accordingly not warranted.  

Ankylosis of the fingers is rated based upon DC's 5216 
through 5223.  As discussed above, the veteran's service-
connected residuals of a GSW to the left wrist does not 
warrant a compensable rating pursuant to DC 5216 through 
5223.  

The Board has also considered the potential applicability of 
Diagnostic Code 7804.  The veteran does not appear to 
contend, and the competent evidence of record does not 
indicate, that his scars are tender or painful on objective 
demonstration.  In fact, the veteran's scars have been 
described has non-adherent and asymptomatic.  Therefore, the 
Board finds that the veteran's scars do not warrant 
evaluation under DC 7804.  

Inasmuch as the veteran's service-connected residuals of GSWs 
to the left wrist are manifested only by moderately severe 
muscle damage, the Board finds that his disability warrants 
no more than a 30 percent evaluation pursuant to Diagnostic 
Code 5307.  


ORDER

An evaluation in excess of 30 percent for service-connected 
residuals of a GSW of the left wrist, involving Muscle Group 
VII, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

